Exhibit 10.7

SECURITY AGREEMENT

THIS SECURITY AGREEMENT is made as of the 28th day of March, 2008 between Drug
Royalty LP2, a limited partnership organized and existing under the laws of the
State of Delaware (“Secured Party”), and Epoch Biosciences, Inc., a corporation
organized and existing under the laws of the State of Delaware (“Debtor”), with
its principal executive offices at 10398 Pacific Center Court, San Diego, CA
92121.

WHEREAS Secured Party and Debtor have entered into a Royalty Interest Assignment
Agreement dated as of the date hereof (as such agreement may be amended or
supplemented from time to time, the “Assignment Agreement”);

AND WHEREAS this Agreement is entered into pursuant to Section 6.2(c) of the
Assignment Agreement;

NOW THEREFORE in consideration of the respective covenants, promises and
agreements of the parties herein contained and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged by
each of the parties), the parties agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Defined Terms

Capitalized terms that are defined in the Assignment Agreement and not otherwise
defined herein have, unless the context otherwise requires, the respective
meanings given to them in the Assignment Agreement and, in addition, the
following terms have the following meanings (and grammatical variations of such
terms shall have corresponding meanings):

“Agreement” means this Security Agreement, the recitals, all attached exhibits
and schedules, and any agreement, exhibit or schedule supplementing or amending
this Agreement. All uses of the words “hereto”, “herein,” “hereof,” “hereby” and
“hereunder” and similar expressions refer to this Agreement and not to any
particular Section or portion of it;

“Assignment Agreement” has the meaning set out in the recitals;

“Collateral” means the License Agreement, the Know-How and the Patents (whether
now or hereafter acquired) and includes Proceeds therefrom and, where the
context permits, any reference to “Collateral” shall be deemed to be a reference
to “Collateral or any part thereof”;



--------------------------------------------------------------------------------

“Event of Default” under this Agreement means the occurrence of any one or more
of the following events:

 

  (a) the failure of Debtor to pay or perform any monetary Obligations within 5
business days of the date on which such Obligations are due or payable;

 

  (b) the failure to perform in any material respect any non-monetary Obligation
or covenant under this Agreement or the Assignment Agreement and such failure
shall continue unremedied for a period of 5 business days after receipt of
notice thereof from Secured Party;

 

  (c) any breach in any material respect of any representation or warranty made
by Debtor hereunder or in the Assignment Agreement; or

 

  (d) the cessation or threatened cessation by Debtor of its business generally
or the admission by Debtor of its inability to, or, its actual failure to, pay
its debts generally, including circumstances where Debtor (i) is adjudged
bankrupt or insolvent, (ii) makes an assignment in bankruptcy or otherwise for
the benefit of creditors, (iii) files a petition or proposal under bankruptcy,
insolvency or similar legislation, or (iv) has instituted against it proceedings
under bankruptcy, insolvency or similar legislation including for the
appointment of a receiver or trustee;

“Financing Statement” has the meaning set out in Section 3.1(f);

“including”, when used herein or in any Closing Document, means “including
without limitation” and shall not be construed to limit any general statement
which it follows to the specific or similar items or matters immediately
following it;

“Know-How” means Licensed Know-How, as that term is defined in the License
Agreement;

“License Agreement” means the Second Amended and Restated Collaboration, License
and Supply Agreement between Debtor and Applera Corporation dated as of
August 17, 2000, as amended by the First Side Agreement dated October 31, 2001,
the Amendment No. 1 to the Second Amended and Restated Collaboration, License
and Supply Agreement dated July 26, 2002 and Amendment No. 2 to the Second
Amended and Restated Collaboration, License and Supply Agreement dated as of
December 31, 2005, as it may be further amended from time to time after the date
hereof;

“Obligations” means all indebtedness, liabilities and obligations (whether
direct, indirect, absolute, contingent or otherwise) of Debtor to Secured Party
arising pursuant to the Assignment Agreement or arising pursuant hereto upon the
occurrence of an Event of Default;

 

- 2 -



--------------------------------------------------------------------------------

“Patents” means the Licensed Patents and Related Patents, as those terms are
defined in the License Agreement, including those Patents and patent
applications set forth on Exhibit A attached hereto;

“Proceeds” means property in any form derived, directly or indirectly, from any
dealing with the Collateral or other Proceeds (together with any reissue,
continuation, continuation-in-part or extension of the Patents) and includes any
accounts arising from any sale, transfer, license, lease or other dealing in any
of the Collateral and any payment representing indemnity or compensation for
loss or damage to the Collateral or other Proceeds, including insurance proceeds
and proceeds (as such term is defined in the UCC);

“Security Interest” has the meaning set out in Section 2.1;

“Transaction Documents” has the meaning set out in Section 2.2;

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any legislation that may be substituted therefor (as any
such substituted legislation may be amended from time to time); provided that,
if, with respect to any Financing Statement or by reason of any provisions of
law, the perfection or the effect of perfection or non-perfection of the
Security Interest granted pursuant to the Assignment Agreement is governed by
the Uniform Commercial Code as in effect in a jurisdiction of the United States
other than New York, then “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions of
the Assignment Agreement and any Financing Statement relating to such perfection
or effect of perfection or non-perfection; and

“US PTO” means the United States Patent and Trademark Office and any successor
office.

 

1.2 Meanings under the UCC

All terms used herein and not otherwise defined pursuant to Section 1.1
(including any definitions incorporated herein by reference to the Assignment
Agreement) and which are defined in the UCC shall, unless the context otherwise
requires, have the respective meanings assigned to such terms in the UCC.

 

1.3 Sections and Headings

The division of this Agreement into Articles and Sections and the insertion of
headings are for convenience of reference only and shall not affect the
interpretation of this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

1.4 Governing Law

This Agreement shall be governed by and construed, interpreted and enforced in
accordance with, the laws of the State of New York and the federal laws of the
United States, without giving effect to the principles of conflicts of law
thereof except as set forth in Section 5-1401 of the New York General
Obligations Law.

EACH PARTY HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT, OR
ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION HEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH
PARTY, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS
TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

1.5 Consent to Jurisdiction

Each of Debtor and Secured Party (a) hereby irrevocably submits to the
jurisdiction of the United States District Court for the Southern District of
New York for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement and to the extent that such United States district
court lacks jurisdiction despite the consent herein, to the jurisdiction of the
courts of the State of New York sitting in New York County and the appellate
courts therefrom, and (b) hereby waives, and agrees not to assert in any such
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Each of Debtor and Secured Party consents to process being served in
any such suit, action or proceeding by mailing a copy thereof to such party at
the address in effect for notices to it under the Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 1.5 shall affect or limit any right to serve
process in any other manner permitted by law.

 

1.6 Severability

To the extent permitted by law, if any provision herein is determined to be
void, voidable or unenforceable, in whole or in part, such determination shall
not affect or impair or be deemed to affect or impair the validity of any other
provision hereof and all the provisions hereof are hereby declared to be
separate, severable and distinct.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE 2

SECURITY INTERESTS

 

2.1 Grant of Security Interest

To secure the prompt, punctual and faithful payment and performance of the
Obligations, Debtor hereby grants to Secured Party, for the benefit of Secured
Party, a continuing security interest (the “Security Interest”) in and to the
Collateral. Nothing contained in the foregoing definition shall be construed to
afford Secured Party any recourse to the Patents or any other Collateral prior
to the occurrence of an Event of Default.

 

2.2 Security Interest Absolute, etc.

This Agreement shall in all respects be a continuing, absolute, unconditional
and irrevocable grant of security interest, and shall remain in full force and
effect until terminated. All rights of Secured Party and the Security Interest
granted hereunder, and all obligations of Debtor hereunder, shall, in each case,
be absolute, unconditional and irrevocable irrespective of:

 

  (a) any lack of validity, legality or enforceability of this Agreement, the
Assignment Agreement or any other Closing Document (collectively, the
“Transaction Documents”);

 

  (b) the failure of Secured Party to assert any claim or demand or to enforce
any right or remedy against Debtor or any other Person under the provisions of
any Transaction Document or otherwise;

 

  (c) any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Obligations, or any other extension, compromise
or renewal of any Obligations;

 

  (d) any reduction, limitation, impairment or termination of any Obligations
for any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and Debtor hereby waives any right to
or claim of) any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations or otherwise; and

 

  (e) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, Debtor or any other Person
under the provisions of any Transaction Document.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF DEBTOR

 

3.1 Debtor Representations and Warranties

Debtor represents and warrants to Secured Party (and acknowledges that Secured
Party is relying on such representations and warranties) that as at the date
hereof:

 

  (a) “Epoch Biosciences, Inc.” is its only business name and has been its only
business name for at least 24 months prior to the date hereof;

 

  (b) the jurisdiction in which Debtor is located for purposes of Sections 9-301
and 9-307 of the UCC is Delaware;

 

  (c) the Collateral has not been abandoned or adjudged invalid or
unenforceable, in whole or in part;

 

  (d) Debtor has not made a previous assignment, sale, transfer or agreement
constituting a present or future assignment, sale or transfer of any Collateral
for purposes of granting a security interest or as collateral that has not been
terminated or released;

 

  (e) this Agreement creates a valid security interest in the Collateral
securing the payment and performance of the Obligations;

 

  (f) Debtor has filed or caused to be filed all UCC-1 financing statements in
the filing office for its jurisdiction of organization (collectively, the
“Financing Statements”). Debtor hereby approves, ratifies and confirms any such
Financing Statement filed by Secured Party and waives any right to claim that
any such prior filing was not in compliance with the UCC or not pursuant to a
prior authenticated record. Promptly, but no later than five days after the
execution and delivery of this Agreement, Debtor will cause a Collateral
Assignment Agreement incorporating by reference the terms of this Agreement in
form and substance acceptable to Secured Party, to be filed with the US PTO,
together with all appropriate cover sheets and other required documentation.

 

  (g) upon the filing of the Financing Statements with the appropriate agencies
and the filings, recordings and registrations described in this Article 3, the
Security Interest will constitute a perfected first priority security interest
in the Collateral described on such financing statements in favour of Secured
Party to the extent that a security interest therein may be perfected by filing
pursuant to the relevant UCC, prior to all other Encumbrances, except for
Permitted Encumbrances (in which case such security interest shall be second in
priority of right only to the Permitted Encumbrances until the obligations
secured by such Permitted Encumbrances have been satisfied); and

 

- 6 -



--------------------------------------------------------------------------------

  (h) except as have been obtained or made and are in full force and effect, no
authorization, approval or other action by, and no notice to or filing with, any
Governmental Agency or any other third party is required either

 

  (i) for the grant by Debtor of the Security Interest; or

 

  (ii) for the perfection or maintenance of the Security Interest hereunder,
including the first priority nature of such security interest (except with
respect to the Financing Statements or the recordation of any agreements with
the US PTO or the U.S. Copyright Office) or the exercise by Secured Party of its
rights and remedies hereunder.

 

3.2 Survival

The representations and warranties of Debtor contained in this Agreement shall
survive for so long as any of the Obligations shall remain unpaid or
unperformed, as applicable, and, notwithstanding any investigation made by or on
behalf of Secured Party, shall continue in full force and effect for the benefit
of Secured Party during such period.

ARTICLE 4

COVENANTS OF DEBTOR

So long as any of the Obligations shall remain unpaid or unperformed, Debtor
covenants and agrees as follows:

 

4.1 Change of Name or Jurisdiction

Debtor shall not change its name as set out in Section 3.1(a) or add any new
business name or change its jurisdiction as set out in Section 3.1(b) without
providing at least 30 days’ prior written notice to Secured Party of such change
or addition.

 

4.2 Creating and Preserving the Security Interest

Debtor shall, from time to time at the request of Secured Party, make and do all
such acts and things and execute and deliver all such instruments, agreements,
financing statements and documents as Secured Party reasonably requests by
notice in writing given to Debtor in order to create, preserve, perfect,
validate or otherwise protect the Security Interest, to enable Secured Party to
exercise and enforce its rights and remedies hereunder and generally to carry
out the provisions and purposes of this Agreement and, to this end, for greater
certainty, Debtor shall, from time to time at the request of Secured Party,
execute a power of attorney in such form as may be reasonably satisfactory to
Secured Party and Debtor, such power of attorney to be in addition to the power
of attorney granted hereby.

 

- 7 -



--------------------------------------------------------------------------------

4.3 Verification of Collateral

Secured Party shall have the right at any time and from time to time to verify
the existence and state of the Collateral in any reasonable manner that Secured
Party may consider appropriate, and Debtor agrees to furnish all reasonable
assistance and information and to perform all such reasonable acts as Secured
Party may reasonably request in connection therewith and for such purpose to
grant to Secured Party or its agents reasonable access to all places where
Collateral may be located and to all premises occupied by Debtor.

 

4.4 Preservation of Collateral

Debtor shall not transfer or convey any interest in the Collateral or suffer,
permit or cause any Encumbrances thereon other than Permitted Encumbrances.
Debtor shall not do any act or omit to do any act whereby any Patent may become
abandoned or dedicated. Debtor agrees to take all steps in any proceeding before
the US PTO or the courts, offices or agencies of any other jurisdiction, to
maintain each application and registration of the Patents and to maintain the
accuracy and effectiveness of the filings, registrations or recordings with
respect to the Collateral in favour of Secured Party, in such capacity. Secured
Party may from time to time, at its option, perform the acts specified in the
foregoing which Debtor fails to perform after being requested in writing so to
perform (it being understood that no such request need be given after the
occurrence and during the continuance of an Event of Default) and Secured Party
may from time to time take any other action where it deems necessary for the
maintenance, preservation or protection of any of the Collateral.

ARTICLE 5

DEFAULT AND SECURED PARTY’S REMEDIES

 

5.1 Remedies Upon Default

Upon the occurrence of any Event of Default and during the continuance thereof,
the Security Interest granted hereunder shall immediately become enforceable
without any further notice or any other action on the part of Secured Party, and
Secured Party may, forthwith or at any time thereafter and without notice to
Debtor, except as provided in the UCC or this Agreement:

 

  (a) commence legal action to enforce payment or performance of the
Obligations;

 

  (b) in consultation with Debtor, dispose of the Collateral by private or
public sale, lease, license or otherwise upon such terms and conditions as
Secured Party may determine and whether or not Secured Party has taken
possession of the Collateral and Secured Party shall provide not less than 10
days’ written notice to Debtor specifying the timing of such disposition;

 

- 8 -



--------------------------------------------------------------------------------

  (c) file such proofs of claim or other documents as may be necessary or
desirable to have its claim lodged in any bankruptcy, winding-up, liquidation,
dissolution or other proceedings (voluntary or otherwise) relating to Debtor;
and

 

  (d) take any other action, suit, remedy or proceeding authorized or permitted
by this Agreement, the Assignment Agreement, the UCC or by law or equity,
including pursuant to the authority granted in any power of attorney granted
hereunder or otherwise pursuant to this Agreement or any other Transaction
Document.

 

5.2 Non-Exclusive License

Upon the occurrence of any Event of Default and during the continuance thereof,
Secured Party shall grant Debtor a non-exclusive worldwide license under the
Patents and the Know-How within all fields of use for the Patents accompanied by
the right to sublicense the Patents and the Know-How under those licenses that
were in existence at the time of such default provided that any such right to
sublicense shall be limited to (i) those licenses in existence at the time of
the Event of Default and (ii) the scope of license granted under such licenses
to such licensees in existence at the time of such default.

 

5.3 Rights and Remedies are Not Mutually Exclusive

To the fullest extent permitted by law, Secured Party’s rights and remedies,
whether provided for in this Agreement or otherwise, are not mutually exclusive
and are cumulative and not alternative and may be exercised independently or in
any combination.

 

5.4 No Obligation to Enforce

Secured Party shall not be under any obligation to, or liable or accountable for
any failure to, enforce payment or performance of the Obligations or to seize,
realize, take possession of or dispose of the Collateral and shall not be under
any obligation to institute proceedings for any such purpose.

 

5.5 Cost of Enforcement

Debtor shall, upon demand, reimburse Secured Party for all reasonable costs and
expenses incurred by Secured Party in the enforcement of any rights hereunder
(including, without limitation, reasonable fees and expenses of counsel where
Secured Party prevails) and all such costs shall form part of the Obligations.

 

- 9 -



--------------------------------------------------------------------------------

5.6 Debtor Power of Attorney

Debtor hereby irrevocably constitutes and designates Secured Party as and for
Debtor’s attorney in fact:

 

  (a) to exercise, upon the occurrence of an Event of Default and during the
continuance thereof any of the rights exercisable and powers referenced in this
Article 5; and

 

  (b) to execute, upon the occurrence of an Event of Default and during the
continuance thereof, all and singular such instruments, documents, and papers as
Secured Party determines to be appropriate in connection with the exercise of
such rights and remedies and to cause the sale, license, assignment, transfer or
other disposition of the Collateral, including all filings, recordings or
registrations with the US PTO required or appropriate to effect such
dispositions of Collateral.

The within grant of a power of attorney, being coupled with an interest, shall
be irrevocable until this Agreement is terminated.

ARTICLE 6

ACKNOWLEDGEMENT BY DEBTOR

 

6.1 Acknowledgements

Debtor:

 

  (a) acknowledges and agrees that this Agreement may be assigned by Secured
Party to any person, as Secured Party may determine as contemplated by
Section 7.4(a) and, in such event, such person shall be entitled to all of the
rights and remedies of Secured Party as set forth in this Agreement or otherwise
and Secured Party shall be released and discharged from its further obligations
hereunder upon the assumption of same by the assignee;

 

  (b) acknowledges and agrees that in connection with the exercise of Secured
Party’s rights and remedies hereunder, any use by Secured Party of the
Collateral shall be coextensive with Debtor’s rights therein and with respect
thereto and without any liability for royalties or other related charges from
Secured Party to Debtor;

 

  (c) authorizes and requests that the Register of Copyrights and the
Commissioner of Patents and Trademarks record this Security Agreement, and any
amendments hereto, or copies hereof; provided that this provision shall not
preclude the filing by Debtor of the Collateral Assignment Agreement described
in Section 3.1(f); and

 

  (d)

without in any way limiting any other indemnity provisions contained herein or
in the Assignment Agreement, hereby indemnifies and holds Secured Party harmless
from and against any claim, suit, loss, damage or expense (including reasonable
legal fees) (each, a “Claim”) arising out of any alleged defect in any product
manufactured, promoted or sold by Debtor (or any of its Affiliates) in
connection with any Collateral or out of the manufacture, promotion, labeling,
sale or

 

- 10 -



--------------------------------------------------------------------------------

 

advertisement of any such product by Debtor (or any of its Affiliates),
including any such Claim due to purported infringement of the Collateral or any
portion thereof upon the intellectual property rights or other rights of any
other person or entity; provided that Debtor shall not be liable to Secured
Party for the payment of any portion of such claim, suit, loss, damage or
expense to the extent resulting from Secured Party’s acts or omissions.

ARTICLE 7

MISCELLANEOUS

 

7.1 Notice

(a) Any notice, demand, direction or other instrument required or permitted to
be given hereunder or under the UCC shall be in writing and shall be given in
the manner and addressed as set out in Section 10.6 of the Assignment Agreement.

(b) Either party may change its address for service from time to time by notice
given in accordance with the foregoing.

 

7.2 Waiver

(a) Secured Party may waive, in whole or in part, any breach by Debtor of any of
the provisions of this Agreement, any default by Debtor in the payment or
performance of any of the Obligations or any of its rights and remedies, whether
provided for herein or otherwise, provided that no such waiver shall be
effective unless given by Secured Party to Debtor in writing.

(b) No waiver given in accordance with Section 7.2(a) shall be a waiver of any
other or subsequent breach by Debtor of any of the provisions of this Agreement,
of any other or subsequent default by Debtor in the payment or performance of
any of the Obligations or any of the rights and remedies of Secured Party,
whether provided for herein or otherwise.

(c) Secured Party may, at any time, grant extensions of time or other
indulgences to, accept compositions from or grant releases and discharges to
Debtor in respect of the Collateral or otherwise deal with Debtor or with the
Collateral and other security held by Secured Party, all as Secured Party may
see fit, and Debtor agrees that any such act or any failure by Secured Party to
exercise any of its rights or remedies, whether provided for herein or
otherwise, shall in no way affect or impair the Security Interest or the rights
and remedies of Secured Party, whether provided for in this Agreement or
otherwise.

 

7.3 Termination

(a) This Agreement may be terminated by written agreement made between Secured
Party and Debtor.

 

- 11 -



--------------------------------------------------------------------------------

(b) Upon indefeasible fulfillment of the Obligations (except the obligation to
maintain confidentiality pursuant to Section 10.1 of the Assignment Agreement),
this Agreement shall terminate and all rights in the Collateral shall revert to
the Debtor.

(c) Upon termination of this Agreement in accordance with this Section 7.3,
Secured Party shall, at the request and expense of Debtor, make and do all such
acts and things and execute and deliver all such financing statements,
instruments, agreements and documents as Debtor considers reasonably necessary
or desirable to discharge the Security Interest, to release and discharge the
Collateral therefrom and to record such release and discharge in all appropriate
offices of public record.

 

7.4 Assignment

(a) Upon notice in writing to Debtor, this Agreement and all of the rights of
Secured Party under this Agreement and the Assigned Interests shall be
assignable by Secured Party without restriction.

(b) Neither this Agreement, nor any or all of the rights or obligations
hereunder shall be assignable by Debtor without the prior written consent of
Secured Party, provided that Debtor may without the prior consent of Secured
Party but with 30 days prior written notice to Secured Party assign this
Agreement together with all of its rights hereunder to an Affiliate of Debtor to
which Debtor assigns the Collateral, provided that such Affiliate assumes all of
Debtor’s obligations hereunder and is at least as credit-worthy as Debtor, and
further provided that if at any time such Affiliate ceases to be an Affiliate of
Debtor, then all rights and obligations under this Agreement shall revert to
Debtor or Debtor’s successor.

(c) This Agreement shall inure to the benefit of and be binding upon the parties
and their respective successors (including any successor by reason of merger,
reorganization, sale of assets or statutory arrangement of any party) and
permitted assigns.

 

7.5 Excess Payments

In the event that Secured Party exercises any rights and remedies under this
Agreement, any payments or amounts received by Secured Party in excess of the
Obligations shall be paid to Debtor.

 

7.6 Further Assurances

Each party shall do such acts and shall execute and deliver such further
documents and instruments, and shall cause the doing of such acts and the
execution and delivery of such further documents and instruments as are within
its power and as the other party may in writing at any time and from time to
time reasonably request, in order to give full effect to the provisions and
intent of this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

7.7 Execution in Counterparts and Facsimile Delivery

This Agreement may be executed in counterparts which together shall be deemed to
constitute one valid and binding agreement, and valid delivery of the
counterparts may be effected by means of a facsimile (including “pdf”)
transmission.

[The next page is the signature page.]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement.

 

DRUG ROYALTY LP2, by its General
Partner DRC MANAGEMENT LLC2 by   /S/ BEHZAD KHOSROWSHAHI   Name: Behzad
Khosrowshahi   Title: Manager

 

EPOCH BIOSCIENCES, INC., by   /S/ DAVID LUDVIGSON   Name: David Ludvigson  
Title: President and CEO

Signature page for Security Agreement



--------------------------------------------------------------------------------

Exhibit A

PATENTS AND PATENT APPLICATIONS